*474Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton,
a la cual se une el
Juez Aso-ciado Señor Corrada Del Río.
El Senador Nicolás Nogueras Cartagena acude ante nos mediante un recurso de mandamus y sostiene que su ex-pulsión del Senado de Puerto Rico fue ilegal porque el pro-cedimiento seguido por el Senado no garantizó un debido proceso de ley y no se cumplieron con las disposiciones constitucionales que establecen las causas de expulsión.
Esta es la primera ocasión en que este Tribunal tiene que pasar juicio sobre la disposición constitucional que fa-culta a cada cámara legislativa a expulsar uno de sus *475miembros. Al considerar esta controversia debemos recono-cer la deferencia que merecen los cuerpos legislativos en materias conducentes a disciplinar o expulsar a uno de sus miembros. No obstante, en nuestro ordenamiento constitu-cional tenemos la ineludible obligación de interpretar nuestra Ley Suprema. En ocasiones esto requiere pasar juicio sobre asuntos relacionados a los poderes y las facul-tades de las demás Ramas, Ejecutiva y Legislativa. En es-tos casos, nuestra labor interpretativa es ejercida con pru-dencia, reconociendo las competencias propias de dichos poderes, pero asegurando que cada uno cumpla con su obli-gación de observar la Constitución y garantizar los dere-chos fundamentales que en ella se consagran.
De ordinario, es al Pueblo a quien corresponde juzgar la conducta de los funcionarios electos. Este fue el sentir de los forjadores de nuestra Constitución y tal preocupación debe servir de principio rector al adjudicar la controversia sobre la expulsión del Senador Nogueras Cartagena.
Por último, debemos aclarar que la cuestión planteada ante este Tribunal es limitada. El presente recurso no es una apelación criminal en la cual se cuestiona un procedi-miento penal que haya iniciado el Ejecutivo por alguna de las violaciones de ley que alegadamente cometió Nogueras Cartagena y que dieron origen al procedimiento de expul-sión por el Senado. Por ende, no nos corresponde en este caso dirimir la inocencia o culpabilidad de Nogueras Car-tagena en relación con los delitos imputados.
Luego de examinar detenidamente el recurso presen-tado, estamos de acuerdo con la sentencia emitida por este Tribunal. Veamos con detenimiento los hechos que origi-nan la controversia ante nos, según se desprenden de los documentos sometidos por las partes y sobre los cuales no hay controversia.
*476I
El proceso de expulsión del Senador Nicolás Nogueras Cartagena tiene su génesis en una investigación realizada por la Oficina del Contralor de Puerto Rico. Durante una auditoría efectuada por dicha entidad gubernamental a la Oficina para la Liquidación de las Cuentas de la Corpora-ción de Renovación Urbana y Vivienda, salió a relucir un pago efectuado.el 5 de febrero de 1993 por la cantidad de doscientos mil dólares ($200,000) a favor del Senador No-gueras Cartagena, en concepto de honorarios y como parte de una estipulación en un caso civil. Esta información fue relacionada con una auditoría que la Oficina del Contralor realizaba en el Senado de Puerto Rico.
Como consecuencia de lo anterior, la Oficina del Contra-lor preparó un informe de auditoría (CPED-95-16) con fe-cha de 28 de julio de 1995, en el cual indicó que el Senador Nogueras Cartagena pudo haber violado la ley sobre los salarios de los legisladores, Ley Núm. 13 de 24 de junio de 1989 (3 L.P.R.A. secs. 2, 34, 577, 577 n. y 2 n.; 2 L.P.R.A. secs. 28, 28 n. y 75 n.), al no informar todos los ingresos recibidos durante el 1993. El Informe concluyó lo siguiente:
El Senador Nogueras Cartagena no incluyó los honorarios de referencia en el cómputo para la determinación de los ingresos en exceso del 35 por ciento del salario y dietas recibidos como Legislador. Al respecto, alegó en la declaración sobre ingresos que el pago recibido fue por servicios prestados antes del 1993, por lo que estaban excluidos de acuerdo con la ley. Nuestro examen reveló que parte de los $200,000 recibidos por el licen-ciado Nogueras Cartagena constituían ingresos por servicios prestados durante el 1993. Dichos ingresos debieron ser inclui-dos en la declaración jurada según se requiere en la mencio-nada ley. Exhibit, págs. 49-50.
En relación con la situación anterior, durante el mes de enero de 1996 la Contralora remitió dos (2) comunicaciones al Presidente del Senado, Roberto Rexach Benítez. En la *477primera, informó al Presidente del Senado el incumpli-miento del Senador Nogueras Cartagena con las normas de conducta dispuestas en el Reglamento del Senado. La otra carta tuvo el propósito de remitir una copia del Informe de Auditoría CPED-95-16 al Presidente del Senado. El in-forme contenía unas recomendaciones dirigidas a que el Presidente tomara las medidas necesarias para corregir las deficiencias señaladas. El Presidente del Senado le no-tificó a la Contralora que su primera comunicación había sido remitida al Presidente de la Comisión de Etica del Senado (en adelante Presidente de la Comisión), Senador Ramón Luis Rivera Cruz. Posteriormente, el Presidente del Senado sometió al Presidente de la Comisión, conforme dispone el Art. 11 del Código de Etica de dicho Cuerpo, el Informe de Auditoría CPED-95-16. Una copia de esta carta fue enviada al Senador Nogueras Cartagena. El Art. 11 del Código de Ética del Senado de 12 de marzo de 1993 ins-truye al Presidente a que una vez reciba los informes finales que rinda la Oficina del Contralor, los remita a la Co-misión de Ética (en adelante Comisión) para la acción pertinente.
Tras ser evaluada la información, la Comisión le comu-nicó al Senador Nogueras Cartagena que dicho Cuerpo ha-bía asumido jurisdicción en el asunto y que estudiaría el Informe de Auditoría CPED-95-16. Con el propósito de eva-luar el asunto, la Comisión designó al Ledo. Luis Plaza Mariota como investigador independiente. En respuesta, el Senador Nogueras Cartagena envió una carta al Presi-dente de la Comisión que incluía varios documentos y en la que se reservaba planteamientos de naturaleza juris-diccional.
Luego, el Senador Nogueras Cartagena envió otra carta al Presidente de la Comisión en la cual solicitó una pri-mera comparecencia ante la Comisión para establecer as-pectos relacionados con la falta de jurisdicción de este *478cuerpo, la necesidad de que ciertos miembros de la Comi-sión se inhibieran y la oportunidad de explicar la falta de méritos de las imputaciones en su contra.
Oportunamente, la Comisión le comunicó al Senador Nogueras Cartagena las áreas que han de investigar (po-sibles violaciones al Código de Ética y a la Ley Núm. 13, supra) y notificó la celebración de una vista el 26 de febrero de 1996. En la misiva se indicó lo siguiente:
Usted tendrá derecho en dicha vista a presentar, ampliar, o enmendar cualquier alegación previamente sometida por es-crito a esta Comisión y podrá someter los documentos, eviden-cia, o prueba testimonial que estime pertinente para funda-mentar sus alegaciones. Todos los derechos que le cobijan como imputado de las alegaciones previamente notificadas y los cua-les aparecen enumerados en el Artículo 9, párrafo c del Código de Etica le serán celosamente salvaguardados por este Comité. Apéndice, pág. 157.
El Senador Nogueras Cartagena acudió a la vista seña-lada sin representación legal. Presentó una declaración por escrito en la cual, entre otras cosas, cuestionó la jurisdic-ción de la Comisión. En vista de sus planteamientos, la Comisión suspendió la vista y pospuso su celebración para el 29 de febrero de 1996.
Ese día, luego de iniciados los procedimientos, la vista tuvo que ser suspendida para el día siguiente por razón de un intercambio suscitado entre el Senador Nogueras Car-tagena y el investigador, el licenciado Plaza Mariota. Este último renunció a su puesto y fue sustituido por el Ledo. Ricardo Soto Goytía.
Sin embargo, el Senador Nogueras Cartagena no asistió a la continuación de la vista el 1ro de marzo de 1996. Ese día, el investigador informó a la Comisión que coincidía con el hallazgo de la Contralor sobre la violación a la Ley Núm. 13, supra, y sugirió, además, ampliar la jurisdicción de la Comisión para considerar posibles violaciones a la Ley Habilitadora de la Reforma Contributiva de 1994 y a *479la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico (en adelante Ley de Ética Gubernamental). La Comisión le notificó al Senador Nogueras Cartagena su decisión de ampliar la investigación para añadir los seña-lamientos encontrados por el investigador y le concedió quince (15) días al Senador Nogueras Cartagena para re-futar las nuevas imputaciones,
El Senador Nogueras Cartagena contestó la comunica-ción y cuestionó la facultad de la Comisión para investigar sus planillas contributivas y su incumplimiento con los re-quisitos de la Ley de Ética Gubernamental. Entre varias solicitudes que presentó, incluyó la celebración de una vista. Todos los cuestionamientos del Senador fueron con-testados por la Comisión y, además, se le brindó la oportu-nidad al legislador de escoger, entre varias fechas disponi-bles, aquella que fuese más conveniente para celebrar la vista.
El 30 de marzo de 1996 se celebró una vista a la cual asistieron todos los miembros de la Comisión, el investiga-dor, dos (2) testigos y el Senador Nogueras Cartagena. Este último solicitó la suspensión de la vista por no contar con la asistencia de un abogado, mas la petición fue denegada en vista de que la Comisión había ofrecido amplia oportu-nidad de asistir al representante legal del Senador, el Ledo. José A. Cangiano.
Según surge de la transcripción de dicha vista, el inves-tigador, licenciado Soto Goytía, presentó dos (2) testigos. El primero fue el Sr. Tyron Ortiz Hernández, Especialista en Auditoría III en la Oficina del Contralor, quien trabajó en la auditoría del Senado conducente a la preparación del Informe de Auditoría. El segundo testigo fue Félix Arroyo, Subdirector del Negociado de Contribución sobre Ingresos del Departamento de Hacienda, quien prestó testimonio en relación a la presentación tardía de planillas por parte del Senador Nogueras Cartagena para los años contributivos 1991, 1992 y 1993.
*480El procedimiento utilizado fue el interrogatorio de cada uno de los testigos por parte del investigador de la Comi-sión, brindándole al Senador Nogueras Cartagena la opor-tunidad de contrainterrogarlos. Ocasionalmente, los miem-bros de la Comisión hicieron preguntas o solicitaron aclaraciones. En cuanto a las objeciones presentadas por las partes, deberían ser presentadas por escrito y serían consideradas posteriormente por la Comisión.
De la transcripción se desprende que ésta se celebró con propiedad y que el Senador Nogueras Cartagena tuvo la oportunidad de contrainterrogar con gran amplitud y sin limitación alguna a los dos testigos presentados por el investigador. Aun cuando tenía derecho a ello, el Senador no presentó testigos a su favor.
Después de la vista, la Comisión le envió al Senador Nogueras Cartagena un documento de cuatro (4) páginas titulado “Alegaciones sobre Violación a la Ley de Etica Gu-bernamental”, en el cual se presentaban los fundamentos que utilizaba la Comisión para sostener que él había vio-lado la Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R.A. sec. 1831 et seq.). Los hallazgos al respecto fueron los siguien-tes: el Senador Nogueras Cartagena presentó sus informes financieros en la Oficina de Etica Gubernamental tardía-mente; se excedió sin justa causa de las prórrogas concedi-das por dicha oficina; presentó sus informes de 1991 y 1992 el 15 de septiembre de 1993; presentó su informe de 1993 el 27 de febrero de 1995, y el correspondiente a 1994, el 26 de junio de 1995. Esta alegada conducta infringió el man-dato de dicha ley, la cual considera constitutivo de delito grave el dejar de presentar los informes. 3 L.P.R.A. sec. 1841.
El 17 de abril de 1996 la Comisión notificó al Senador Nogueras Cartagena las determinaciones que dicho cuerpo había realizado en relación con las objeciones que tanto el Senador como el investigador de la Comisión presentaron durante la vista de 30 de marzo. Las objeciones del Sena-*481dor fueron declaradas sin lugar por entender la Comisión que el Senador las aceptó al no refutarlas dentro del tér-mino concedido para ello.
Varios días después, la Comisión de Ética del Senado rindió su informe final. En él se hizo una explicación deta-llada de cómo adquirió jurisdicción en el proceso y un his-torial de todo lo acontecido desde la presentación del In-forme de Auditoría por la Oficina del Contralor. El Informe de la Comisión tiene las siguientes determinaciones:
1) El Senador Nogueras violó la Ley 13 de 24 de junio de 1989, al no sólo omitir informar sus ingresos netos correspon-dientes al año 1993, sino al radicar tardíamente su declaración jurada conforme a esta ley en el año 1993.
2) El Senador Nogueras incurrió en delito grave al violar la Ley de Etica Gubernamental al no radicar sus informes corres-pondientes al 1992, 1993 y 1994 conforme lo dicta la ley.
3) El Senador Nogueras infringió el artículo 4 inciso c y el artículo 7 del Código de Etica.
4) El Senador Nogueras incurrió en delito grave al violar la Ley de Contribuciones sobre Ingresos al no radicar sus plani-llas correspondientes a los años 1992 y 1993 conforme a la ley. Exhibit, págs. 23-24.
La Comisión recomendó la expulsión del Senador. No obstante, al momento de presentar sus recomendaciones, los fundamentos fueron más limitados. Por constituir la parte relevante del informe, a continuación reproducimos textualmente su parte final.
Establecida nuestra facultad, procede examinar la razonabi-lidad de nuestra recomendación. A estos efectos es necesario discutir las causas que podrían aparejar una expulsión de un Cuerpo Legislativo.
Como señalamos nuestra Constitución en su artículo III see. 9 establece claramente que las causas de expulsión serán las mismas para el residenciamiento contenidas en el artículo III sec. 21 que son: traición, soborno, otros delitos graves y aque-llos delitos menos grave que impliquen depravación.
Los hallazgos contenidos en este informe revelan sin lugar a dudas que el Senador Nogueras incurrió en conducta constitu-tiva de delito grave al violar la Ley de Etica Gubernamental, *482razones suficientes en derecho para recomendar la expulsión del Senador.
Sin embargo, las circunstancias particulares a este asunto-añaden el elemento de depravación moral.
Según ha sido definida consiste la depravación moral en un estado o condición del individuo, compuesto por una deficiencia inherente de su sentido de la moral y la rectitud; en que la persona ha dejado de preocuparse por el respeto y la seguridad de la vida humana y todo lo que hace es esencialmente malo, doloso, fraudulento, inmoral, vil en su naturaleza y dañino en sus consecuencias. Morales Merced vs. Tribunal Superior 93 D.P.R. 423 (1966).
Por su parte, los tribunales federales y estatales de los Esta-dos Unidos han definido la depravación o torpeza moral (“moral turpitude”) como: "... an act of baseness, vileness, or depravity in the private and social duties which a man owes to his fellow men on duty between man and man.” to the accepted and customary rule of right (6th Cir. 1973); United States ex rel. Ciarello vs. Reimer, 32 F. Supp. 797.
El patrón de incumplimiento de éstas [sic] leyes por parte del Senador denota sin lugar a dudas un grave menosprecio a las leyes y a nuestro ordenamiento social.
En cuanto al procedimiento utilizado, debemos señalar que es uno distinto al de residenciamiento. En el caso de legislado-res se trata de expulsión, la cual es decretada por el Cuerpo mediante el proceso de votación por tres cuartas partes del total de los miembros. La celebración de un juicio de residencia-miento no es un requisito exigido por la Constitución.
Por todo lo cual, vuestra Comisión de Etica muy respetuosa-mente recomienda la expulsión del Senador Nicolás Nogueras Cartagena del Senado de Puerto Rico. Exhibit, págs. 26-27.
El Senado señaló en su calendario la discusión del In-forme de la Comisión para el jueves 25 de abril de 1996. El día antes, la Comisión de Reglas y Calendario celebró una reunión ejecutiva en la cual adoptaron reglas especiales para la consideración del Informe.
Llegado el 25 de abril, el Senado de Puerto Rico entró en sesión y consideró el Informe de la Comisión de Etica. Luego de denegar una solicitud de aplazamiento presen-tada por la representación legal de Nogueras Cartagena y tras la consideración de otros trámites parlamentarios, el *483Presidente de la Comisión de Etica realizó una presenta-ción oral del informe rendido por dicho organismo.
Finalizada la presentación de los cargos, al Senador No-gueras Cartagena se le concedió tiempo en exceso de una hora para exponer su posición. Luego de esto, once (11) Senadores hicieron uso de su derecho a expresarse. Cada uno consignó su parecer con relación a los cargos y el procedimiento.
Una vez los Senadores consumieron sus tumos, a No-gueras Cartagena se le concedieron treinta (30) minutos para hacer su exposición final. Igual tiempo tuvo después el Presidente de la Comisión de Ética, quien al final de su turno presentó formalmente una moción para que el Se-nado de Puerto Rico decretara la expulsión del Senador Nogueras Cartagena. Con una votación de veintitrés (23) a favor y seis (6) en contra, la moción fue aprobada y, por consiguiente, Nogueras Cartagena fue expulsado del Se-nado de Puerto Rico.
Una semana después, Nogueras Cartagena presentó ante este Tribunal un recurso de mandamus. En esencia, alega que el Senado de Puerto Rico, en incumplimiento con el deber ministerial de instrumentar y ejecutar el mandato de la Constitución de Puerto Rico en sus Sees. 9 y 21 del Art. Ill, L.P.R.A., Tomo 1, actuó en contravención de lo allí dispuesto y que procede, por lo tanto, su reinstalación al puesto de Senador. En particular, sostiene que la Constitu-ción requiere una convicción previa por un delito grave antes de que una de las cámaras legislativas pueda iniciar la expulsión de uno de sus miembros. Además, alega que el procedimiento de expulsión no cumplió con las garantías constitucionales del debido proceso de ley.
Por su parte, el Presidente del Senado, Hon. Roberto Rexach Benitez, y los otros funcionarios de esa cámara comparecieron solicitando la desestimación del recurso por falta de jurisdicción y se opusieron a la expedición del mandamus. Hemos examinado con detenimiento los escri-*484tos de las partes, además de todos los documentos que obran en el expediente. Después de ponderar ambas posi-ciones a la luz del derecho aplicable, coincidimos con el curso decisorio tomado por este Tribunal al denegar la ex-pedición del auto.
i — ! I — I
En el ámbito procesal, el Presidente del Senado y los otros demandados solicitan la desestimación del recurso incoado, alegando la improcedencia del auto de mandamus y la no justiciabilidad de la controversia. Hemos evaluado cuidadosamente los fundamentos expuestos por los deman-dados, pero no coincidimos con todos sus criterios.
A. El mandamus es un auto discrecional y altamente privilegiado mediante el cual se ordena a un funcionario público el cumplimiento de un acto que en dicho auto se exprese y que esté dentro de sus atribuciones o deberes. 32 L.P.R.A. sec. 3421. Es uno de los autos que este Tribunal puede expedir en jurisdicción original. See. 5 del Art. V de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1; Arts. 649 y 650 del Código de Enjuiciamiento Civil, 32 L.P.R.A. secs. 3421-3422. En su origen histórico, el mandamus tuvo como uso clásico y original la reposición de alguien ilegalmente destituido de su puesto. D. Rivé Rivera, Recursos Extraordinarios, Atlanta, Darby Printing Co., 1989, pág. 81. En ese mismo sentido hemos tenido la oportunidad de expresar en varias ocasiones que “[e]l mandamus es un remedio adecuado para impedir que un fun-cionario o junta separe de su empleo a un funcionario o empleado, sin autoridad para ello”. Soto v. Alcalde Municipio de Bayamón, 99 D.P.R. 415, 420 (1970).
El mandamus aquí solicitado está dirigido contra tres (3) funcionarios: Roberto Rexach Benitez, en su carácter de Principal Oficial Administrativo y Presidente del Senado; *485Ciorah J. Montes, Secretaria del Senado, y Carlos J. Guar-dada, Sargento de Armas del Senado. De inicio, procede desestimar la acción en lo que respecta al Presidente del Senado. Sus actuaciones en el caso de autos están enmar-cadas dentro de sus funciones como legislador y están co-bijadas por la doctrina de inmunidad parlamentaria. See. 14 del Art. Ill de la Constitución del Estado Libre Aso-ciado, L.P.R.A., Tomo 1. La protección constitucional no es menor por tratarse del Presidente de un cuerpo legislativo.
En lo que respecta a la Secretaria del Senado y al Sar-gento de Armas, en el caso de autos sus actuaciones no están cobijadas por la inmunidad parlamentaria y pueden ser objeto de una acción judicial. En la jurisdicción federal se reconoce que la inmunidad parlamentaria no protege a estos oficiales en este tipo de casos. (“That House employees are acting pursuant to express orders of the House does not bar judicial review of the constitutionality of the underlying legislative decision.” Powell v. McCormack, 395 U.S. 486, 504 (1969).) Igual fue nuestro proceder en Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977), caso que decidimos a la luz de la Constitución del Estado Libre Aso-ciado de Puerto Rico y en el cual la acción, dirigida a im-pugnar la decisión de un cuerpo legislativo, fue presentada contra el Secretario del Senado.
En su escrito de oposición, los demandados citan a De Diego et al. v. La Cámara, Etc., 5 D.P.R. 114 (1904), para sostener que un mandamus “no puede expedirse para obli-gar al Senado a efectuar un acto contrario a su discreción”. Solicitud de desestimación por falta de jurisdicción y opo-sición a recurso de mandamus, pág. 6. En aquel caso resol-vimos que la entonces Cámara de Delegados de la Asam-blea Legislativa no estaba sujeta al auto de mandamus. Sin embargo, en De Diego et al., supra, el mandamus es-taba dirigido contra la Cámara de Delegados como cuerpo legislativo y no contra sus oficiales, como sería el Sargento de Armas o el Secretario.
*486Por último, debemos puntualizar como característica principal del mandamus su condición de recurso extraordi-nario discrecional. Al considerar su expedición, el “factor de mayor importancia y peso es el del posible impacto al interés público”. Noriega v. Hernández Colón, 135 D.P.R. 406, 448 (1994). Nogueras Cartagena sostiene que el Se-nado de Puerto Rico actuó en incumplimiento de su deber ministerial de instrumentar y ejecutar el mandato consti-tucional contenido en las Sees. 9 y 21 del Art. Ill de la Constitución del Estado Libre Asociado, supra. Al exami-nar este caso, hemos reconocido el innegable interés pú-blico que éste ha generado y su importancia dentro de nuestro sistema político y constitucional. Dávila v. Superintendente de Elecciones, 82 D.P.R. 264, 274—275 (1960).
Aclarada la normativa aplicable en torno a la proceden-cia del mandamus presentado por Nogueras Cartagena, evaluemos el planteamiento de cuestión política.
B. Una de las instancias en que una controversia no es justiciable es cuando se trata de una cuestión política. “La doctrina de cuestión política plantea, en esencia, ‘que hay asuntos que no son susceptibles de determinación judicial porque su resolución corresponde a las [otras] ramas ... del gobierno —la legislativa o la ejecutiva— o, en última ins-tancia, al electorado’. R. Serrano Geyls, Derecho Constitu-cional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 679. Véanse: Baker v. Carr, 369 U.S. 182 (1962) ....” Noriega v. Hernández Colón, supra, pág. 422. En el caso de autos está en juego la validez de la expulsión de un legislador, realizada por el Senado de Puerto Rico al amparo de una disposición facultativa con-tenida en el texto de la Constitución: “Cada cámara ... con la concurrencia de tres cuartas partes del número total de los miembros de que se compone, podrá decretar la expul-sión de cualquiera de ellos por las mismas causas que se señalan para autorizar juicios de residencia en la sección *48721 de este Artículo.” See. 9 del Art. III de la Constitución de Puerto Rico, supra, ed. 1982, pág. 340. ¿llenen estas pala-bras el efecto de excluir el adecuado ejercicio de nuestra función judicial interpretativa?
En Santa Aponte v. Srio. del Senado, supra, nos enfren-tamos a un planteamiento similar al que hacen los deman-dados alegando la no justiciabilidad de la controversia en disputa. En aquella ocasión tuvimos que decidir si la dis-posición constitucional en la que se expresa que “[ciada cámara será el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escrutinio de su elección” (Art. III, Sec. 9, Const. E.L.A., supra, pág. 340), era impedimento para el ejercicio de nuestra facultad revisora. Resolvimos que al igual que la disposición homo-loga de la Constitución federal no es barrera que impida la intervención judicial, Powell v. McCormack, supra, nuestra cláusula constitucional no convierte a los cuerpos legislati-vos en “los jueces constitucionales de sus propios poderes. Es a los tribunales a quienes les toca interpretar las leyes y la Constitución”. Santa Aponte v. Srio. del Senado, supra, pág. 760. Más tarde, en Silva v. Hernández Agosto, 118 D.P.R. 45, 55 (1986), sostuvimos que “[n]uestra estruc-tura de gobierno no permite que las ramas políticas del Gobierno se conviertan en árbitros de sus propios actos”.
Si bien las otras dos ramas de gobierno poseen compe-tencias propias de naturaleza constitucional, éstas no pue-den ser ejercidas de forma contraria a lo que dicta la Constitución. Bajo nuestro sistema de gobierno, la inter-pretación final al respecto le corresponde al Poder Judicial. La propia parte demandada reconoce en su escrito de opo-sición “la naturaleza privilegiada de la autonomía legisla-tiva en lo referente a la expulsión dé los legisladores, siem-pre y cuando se ciña dentro de los parámetros constitu-cionales ...”. (Énfasis en el original suprimido y énfasis suplido.) Solicitud de desestimación por falta de jurisdic-ción y oposición a recurso de mandamus, pág. 12.
*488Para garantizar la supremacía constitucional, la Cons-titución del Estado Libre Asociado de Puerto Rico otorgó al Tribunal Supremo la autoridad exclusiva de dictaminar la constitucionalidad de las leyes y los actos de los otros poderes. De esta manera, la Asamblea Constituyente ase-guró que el control eficaz de la constitucionalidad de los actos del Estado estuviese en el Tribunal Supremo, como último intérprete de la Constitución.
Además, en este caso la Constitución específicamente limita los fundamentos de expulsión de los legisladores a las causas de residencia y existen normas judiciales apro-piadas para resolver las controversias que se originen en su aplicación a casos concretos. Aclaramos que nuestra función en el caso de autos no es la típica revisión apela-tiva y no se trata de resolver si la determinación final se ajustó a los hechos y a la prueba.
Tenemos que asegurar que se cumplan estrictamente con las disposiciones pertinentes de la Constitución que rigen el proceso y las causas de expulsión, y evitar que una mayoría abuse de este extraordinario y excepcional poder. Esencialmente, hay que hacer una interpretación de las disposiciones constitucionales aplicables y determinar si el proceso de expulsión utilizado en este caso cumplió con las garantías del debido proceso de ley. Al cuestionarse la in-tegridad del proceso legislativo y considerando que el de-mandante es un funcionario electo, es imperioso que no se viole el debido proceso de ley. Véase Santa Aponte v. Srio. del Senado, supra, pág. 764. Un razonamiento similar ha sido utilizado en otras jurisdicciones. Véanse: Gerald v. Louisiana State Senate, 408 So. 2d 426 (1981); Sweeney v. Tucker, 375 A.2d 698, 709 (Penn. 1977); McCarley v. Sanders, 309 F. Supp. 8 (M.D. Ala. 1970). De criterio contrario, véase In re Opinion of the Justices, 47 So. 2d 586 (1960).
Finalmente, determinar las normas mínimas que deben regir el proceso de expulsión de un legislador no constituye una indebida intromisión en los trabajos de la Asamblea *489Legislativa. En ocasiones anteriores hemos reconocido que “no podemos convertirnos en árbitros de todas las disputas internas que tienen los legisladores sobre la interpretación y aplicación de reglas legislativas relativas a procedimien-tos puramente parlamentarios. Sin embargo, no estamos abdicando a nuestra facultad de ser los máximos interpre-tes de las actuaciones legislativas. Dicha facultad la ejer-ceremos cuando las actuaciones de otras ramas de gobierno presenten claros problemas de constitucionalidad y no me-ras disputas procesales o interpretativas”. Noriega Rodríguez v. Jarabo, 136 D.P.R. 497, 533-534 (1994).
En este caso el Senador Nogueras Cartagena acudió ante nos impugnando tanto las causas de la expulsión como el procedimiento. Considerando que Nogueras Carta-gena fue debidamente electo por el Pueblo de Puerto Rico para ocupar un escaño en el Senado y que su expulsión priva a sus electores de una representación legislativa, los tribunales tenemos una obligación ineludible de considerar sus señalamientos y garantizar que se cumplió con los con-troles constitucionales que rigen este proceso. La determi-nación final de esta controversia es un asunto para el cual este Tribunal está preparado y tenemos la autoridad cons-titucional para tomar una decisión.
Visto que el auto solicitado procede en derecho, que la controversia es justiciable y expuesto el ámbito de nuestra función revisora en este tipo de casos, veamos los méritos del recurso.
I — l HH HH
La See. 9 del Art. III de nuestra Constitución, supra, pág. 340, dispone lo siguiente:
Cada cámara será el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escrutinio de su elec-ción; elegirá sus funcionarios, adoptará las reglas propias de cuerpos legislativos para sus procedimientos y gobierno in-*490temo; y con la concurrencia de tres cuartas partes del número total de los miembros de que se compone, podrá decretar la ex-pulsión de cualquiera de ellos por las mismas causas que se señalan para autorizar juicios de residencia en la sección 21 de este Artículo. Cada cámara elegirá un presidente de entre sus miembros respectivos. (Enfasis suplido.)
Esta sección, además de disponer de forma general so-bre el gobierno interno de cada cuerpo legislativo, expresa-mente contiene el proceso parlamentario de expulsión de los legisladores. En Santa Aponte v. Srio. del Senado, supra, tuvimos la oportunidad de pasar juicio sobre parte de la See. 9, supra. En aquella ocasión era objeto de contro-versia la exclusión de un legislador. Ante la impugnación de la elección de Santa Aponte, el Senado decidió excluirlo y no reconocerle su condición de Senador hasta la adjudi-cación final del asunto. Al resolver, hicimos especial hinca-pié en distinguir las distintas situaciones que plantean de un lado la exclusión de un legislador y, del otro, su expulsión.
A. La prerrogativa Parlamentaria de expulsión que contiene nuestra Constitución se remonta al Parlamento británico del siglo XVI e históricamente se consideró una facultad sumamente amplia. D.D. Ellis, Jr., Powell v. Mc-Cormack and the Power to Expel: Some Unanswered Questions Regarding the Framers’ Intent, 5 Ga. L. Rev. 203 (1971). El examen de casos de expulsión en Inglaterra pre-vio a 1787 muestra que el Parlamento asumía una discre-ción casi absoluta al momento de decidir la expulsión de uno de sus miembros. Los procesos se caracterizaban por la falta de criterios en torno al tipo de conducta merecedora de tal sanción. D. Bowman y J.F. Bowman, Article I, Section 5: Congress’ Power to Expel — An Exercise in Self-Restraint, 29 Syracuse L. Rev. 1071, 1075 y 1083 (1978).
Al adoptarse la Constitución de Estados Unidos, se re-conoció la facultad de expulsión de cada Cámara. La Sec. 5 del Art. 1 de la Constitución federal, L.P.R.A., Tomo 1, ed. 1982, pág. 171, dispone: “Cada Cámara adoptará su regla-*491mentó, podrá castigar a sus miembros por conducta impro-pia y expulsarlos con el voto de dos terceras partes.” La discreción que acompañaba originalmente el proceso de ex-pulsión fue limitada procesalmente en el caso de la Cons-titución federal mediante el requisito expreso de una ma-yoría cualificada. L.K. Bay, Discipline Through Delegation: Solving the Problem of Congressional Housecleaning, 55 U. Pitt. L. Rev. 389, 392-393 (1994).
En términos generales, la expulsión es uno de los pode-res que tiene cada cámara del Congreso federal para disci-plinar a sus miembros. G.T. McLaughlin, Congressional Self-Discipline: The Power to Expel, to Exclude and to Punish, 41 Fordham L. Rev. 43 (1972). En cuanto a las causas de expulsión, se ha reconocido la discreción de cada Cá-mara para determinarlas. In Re Chapman, 166 U.S. 661, 669-670 (1897). Históricamente, los casos en el Congreso que han resultado en expulsión han tratado de condúctas tales como conspiración, deslealtad y corrupción. How Congress Works, 180 (Congressional Quarterly, Inc. 1983).
En el caso de Puerto Rico, hasta la adopción de la Cons-titución en 1952, nuestro ordenamiento carecía de una dis-posición que expresamente contuviera la expulsión de legisladores. Dentro de nuestra limitada autonomía in-terna, la Ley Orgánica —Acta Jones, 39 Stat. 951, Documentos Históricos, Art. 32, L.P.R.A., Tomo 1, ed. 1982, pág. 106— reconocía que las cámaras serían “los únicos jueces de las elecciones, escrutinios y capacidad de sus miembros, y tendrán y ejercerán todas las atribuciones, con respecto a la dirección de sus procedimientos, que usualmente corres-ponden a cuerpos legislativos parlamentarios”. Véase el Art. 32 de la Ley Orgánica, Acta Jones, supra, la cual siguió lo dispuesto en la Sec. 30 del Acta Foraker, 31 Stat. 77, Documentos Históricos, Sec. 30, L.P.R.A., Tomo 1.
A tenor con este esquema, en el informe a la Asamblea Constituyente, intitulado La Nueva Constitución de Puerto Rico, la Escuela de Administración Pública reconoció que *492“[t]oda legislatura debe tener la facultad de imponer medi-das disciplinarias a sus miembros”. La Nueva Constitución de Puerto Rico, Río Piedras, Ed. U.P.R., 1954, Parte II, pág. 378. Señaló que este poder había sido usado por las Legis-laturas en muy pocas ocasiones y recomendó que no se enumeraran las causas de suspensión y expulsión. Sin embargo, sugirió que se incluyera la regla de una votación de al menos dos terceras partes (2/3), pues de ese modo se otorgaría cierta protección a los miembros contra posibles excesos de la mayoría.
La Comisión de la Rama Legislativa de la Convención Constituyente endosó esta recomendación, pero propuso la enumeración de las causales para la expulsión. En particular, la Comisión recomendó el texto siguiente: “Cada cá-mara tendrá autoridad para disciplinar cualquiera de sus miembros y, con la concurrencia de dos terceras partes, decretar la expulsión de un miembro por las mismas cau-sas señaladas para el residenciamiento.”
Los comentarios de la Comisión son muy ilustrativos sobre los principios rectores de esta propuesta:
En segundo lugar, y relacionado con el procedimiento de ex-pulsión de miembros de las cámaras, es el criterio de la Comi-sión que debe ser responsabilidad de los electores, dentro de los procedimientos ordinarios de elección, determinar si un legisla-dor debe o no volver a ocupar su cargo. Defender ese principio conlleva reconocer la autoridad democrática final del pueblo para entender en estos problemas. Considerando, sin embargo, que puede haber situaciones especiales que hagan imperativa la expulsión de un legislador por sus compañeros de cámara, la Comisión recomienda se permita tal procedimiento, rodeándolo de dos garantías básicas: exigir la aprobación de dos terceras partes de los miembros y estipular en la constitución las causas de expulsión, que deben ser las mismas que motivan el residenciamiento. (Enfasis suplido.) 4 Diario de Sesiones de la Convención Constituyente 2581 (1961).
Por su parte, con unas modificaciones, la Convención acogió la recomendación de la Comisión sobre la necesidad de incluir estas garantías básicas para evitar los abusos de *493una mayoría. Con el propósito de hacer más difícil la ex-pulsión, la Convención modificó los requisitos de votos para exigir el concurso de por lo menos tres cuartas partes (3/4) del número total de miembros del Cuerpo.
Contrario al caso federal y a la mayoría de las jurisdic-ciones estatales, no se incluyó como causa para la expul-sión la conducta impropia de un legislador. En lugar de adoptar esta causa tan amplia, se decidió por las aplicables al residenciamiento del Gobernador, el Contralor y los Jue-ces de este Tribunal, dispuestas en la Sec. 21 del Art. III de la Constitución del Estado Libre Asociado, supra.
Puerto Rico fue la primera jurisdicción en adoptar estos límites sobre el poder de expulsión de una mayoría parlamentaria. Notes and Comments on the Constitution of the Commonwealth of Puerto Rico, Washington, D.C., 1952, págs. 60-61. Debido a que desde que se aprobó la Consti-tución ningún legislador había sido expulsado, el caso de autos nos obliga a examinar el alcance de estas garantías básicas que tiene todo legislador electo en Puerto Rico.
B. La Sec. 21 del Art. III de la Constitución, supra, págs. 346-347, dispone lo siguiente:
La Cámara de Representantes tendrá el poder exclusivo de iniciar procesos de residencia y con la concurrencia de dos ter-ceras partes del número total de sus miembros formular acusación. El Senado tendrá el poder exclusivo de juzgar y dic-tar sentencia en todo proceso de residencia; y al reunirse para tal fin los Senadores actuarán a nombre del pueblo y lo harán bajo juramento o afirmación. No se pronunciará fallo condena-torio en un juicio de residencia sin la concurrencia de tres cuar-tas partes del número total de los miembros que componen el Senado, y la sentencia se limitará a la separación del cargo. La persona residenciada quedará expuesta y sujeta a acusación, juicio, sentencia y castigo conforme a la ley. Serán causas de residencia la traición, el soborno, otros delitos graves, y aquellos menos graves que impliquen depravación. El Juez Presidente del Tribunal Supremo presidirá todo juicio de residencia del Gobernador.
Las cámaras legislativas podrán ventilar procesos de resi-dencia en sus sesiones ordinarias o extraordinarias. Los presi-*494dentes de las cámaras a solicitud por escrito de dos terceras partes del número total de los miembros que componen la Cá-mara de Representantes, deberán convocarlas para entender en tales procesos.
Aunque la disposición sobre las causas de residencia pa-rece ser homologa a la federal, su alcance es mucho más limitado. En el texto en inglés de la See. 4 del Art. II de la Constitución federal, 1 U.S.C., se dispone lo siguiente:
The President, Vice President and all civil Officers of the United States, shall be removed from Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and Misdemeanors. Const. EE. UU., Art. II, Sec. 4, págs. LVI-LVII.
El alcance de las causas para residenciar a nivel federal, en particular el significado del concepto high crimes and misdemeanors, ha sido objeto de innumerables debates en Estados Unidos. 2 Rotunda, Nowak y Young, Treatise on Constitutional Law: Substance and Procedure Sec. 8.14 (1992); L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 289 — 296; R. Berger, Impeachment: The Constitutional Problems, Massachusetts, Harvard University Press, 1973, Cap. II; M.J. Gerhardt, The Constitutional Limits to Impeachment and Its Alternatives, 68 Tex. L. Rey. 1, 82-89 (1989); Nota, The Scope of the Power to Impeach, 84 Yale L.J. 1316 (1975). Entre la opinión más ilustrada en dere-cho constitucional existe un consenso en que high crimes and misdemeanors no se refiere a leyes criminales y, por lo tanto, no supone una convicción o acusación previa al pro-ceso de residenciamiento. No obstante, se entiende que tampoco se trata de cualquier conducta, pues se pretendió evitar otorgarle a cada cámara un poder absoluto de expul-sar a uno de sus miembros por cualquier tipo de conducta impropia: “The last thing intended by the Framers was to leave the Senate free to declare any conduct whatsoever a ‘high crime and misdemeanor.’ ” Berger, op. cit, pág. 106. Por ello, siempre se ha entendido que los actos que se *495pretendía penalizar con el residenciamiento eran aquellos cometidos por funcionarios públicos contra el Estado y la función pública, de naturaleza similar al soborno y a la traición:
There can be little argument that treason and bribery are proper grounds for impeachment since they are both indictable offenses and involve a breach of the public trust. The meaning of the phrase “other high crimes and misdemeanors,” however, is less clear. The use of the word “other” seems to imply that any additional grounds for impeachment should be of the same serious nature as treason and bribery and involve official misconduct. From the constitutional debates, it is evident that the impeachment provisions were aimed at preventing “the possibility of tyrannical, oppressive, corrupt and willful use of the power connected with a public office.” Thus, to be impeachable, the conduct in question must either be an indictable offense which involves serious consequences to the United States or, if not an indictable offense, one which involves malicious or corrupt acts in the discharge of official duties, causing great detriment to the United States. (Enfasis suplido y escolios omitidos.) McLaughlin, supra, pág. 49. Véase Gerhardt, supra, pág. 84.
En Puerto Rico, la primera disposición de rango consti-tucional que contuvo lo referente al residenciamiento se adoptó con motivo de la Ley Pública Núm. 362 de 1947, conocida como Ley del Gobernador Electivo, y que en-mendó la Ley Orgánica (Acta Jones). Mediante la Ley Pú-blica Núm. 362, supra, el Congreso de Estados Unidos le concedió al Pueblo de Puerto Rico la oportunidad de elegir su propio Gobernador. Previo a la adopción del estatuto federal, el Gobernador era nombrado por el Presidente de Estados Unidos con el consejo y consentimiento del Senado federal. Acta Jones, supra, Art. 12. Como era un funciona-rio público del gobierno federal cuya permanencia estaba sujeta a la voluntad del Presidente, resultaba innecesario establecer un procedimiento de residenciamiento.
Al conceder la Ley del Gobernador Electivo el poder a los electores de Puerto Rico de elegir su Gobernador, fue entonces necesario adoptar el método tradicional de desti-*496tución de este tipo de mandatario, esto es, el residenciamiento. De este modo, y siguiendo el modelo de la Constitución federal, se incorporó un artículo 12a a la Ley Orgánica cuya primera oración disponía lo siguiente: “The Governor shall be removed from office on impeachment for, and conviction of, treason, bribery, or other high crimes and misdemeanors.” Ley Orgánica de Puerto Rico-Enmienda, Ley Pública Núm. 362, Sec. 2, 61 Stat. 771, 768 (1947). La oración fue traducida al español del modo siguiente: “El Gobernador será destituido de su cargo me-diante residenciamiento por, y convicción de, traición, so-borno y otros delitos graves y delitos menos graves.” Acta Jones, Documentos Históricos, supra, Art. 12a, pág. 91 Este fue el modelo utilizado por la Convención Constitu-yente en 1952 para redactar lo que finalmente se convirtió en la Sec. 21 del Art. III de nuestra Constitución, supra. Notes and Comments on the Constitution of the Commonwealth of Puerto Rico, supra, págs. 74-75.
De este historial claramente surgen unas diferencias significativas entre las disposiciones de residenciamiento de la Constitución federal y la nuestra. Mientras que en la federal se residencia por high crimes and misdemeanors, en Puerto Rico tiene que ser por “otros delitos graves, y aquellos menos graves que impliquen depravación”. Las causas dispuestas en la federal no son jurídicamente corre-lativas a los términos “delitos graves y delitos menos graves”. Además de que en su origen la terminología federal tenía el sentido particular de una ofensa o abuso de la función y confianza públicas, se trata de un concepto de la cultura legal del common law. J. Story, Commentaries on the Constitution of the United States, Boston, Little, Brown and Co., 1891, Vol. I, Secs. 403-404.
En cambio, en nuestro ordenamiento civilista, el uso de los términos “delitos graves y menos graves” posee un sig-nificado claro: se refiere a leyes penales, ya sean las conte-nidas en el Código Penal o en los distintos estatutos de *497naturaleza especial que hayan sido aprobadas con anterio-ridad a los hechos imputados. A diferencia de las causas del residenciamiento federal, la única interpretación posi-ble de nuestro texto constitucional es que se requiere la con-figuración de un delito estatuido.
De otro lado, decir que los delitos que han de utilizarse como base para un residenciamiento y, por lo tanto, una expulsión deben ser constitutivos de una infracción penal, no significa que se trate de cualquier delito. En el caso de los menos graves, de ninguna manera se trata de todos, sino que se limitan a “aquellos ... que impliquen depravación”. Trías Monge identifica la restricción, en cuanto a los delitos menos graves cuya naturaleza denote depravación, como una de las innovaciones adoptadas en. relación con el lenguaje original del Art. 12a del Acta Jones, supra, Sec. 12a. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, pág. 164. En este caso, sin embargo, no es necesario expre-sarnos en cuanto a cuáles de los delitos menos graves tipi-ficados implican depravación y constituyen por ello motivo de expulsión. Esto, debido a que los fundamentos utiliza-dos por el Senado para la expulsión aquí impugnada no incluían la comisión, al momento de los hechos, de un de-lito menos grave.
En lo referente a los delitos graves, ¿cuáles son los “otros” a los que el texto hace referencia? Como ya señalá-ramos, es claro que no se trata de cualquier delito grave. Al igual que en el caso federal, en que se utilizó el calificativo other y no se hizo referencia a todos o cualquier felony, nuestros constituyentes optaron por el adjetivo “otros”, aim pudiendo utilizar frases amplias como “los delitos graves” o “los demás delitos graves”.
Al interpretar esta disposición debemos considerar el origen de nuestra cláusula sobre residenciamiento y cómo se relaciona con el resto del texto constitucional. Como ya señaláramos, en el caso federal las causas de residencia-*498miento están limitadas a las conductas que representen ofensas serias de la misma gravedad que la traición y el soborno. Vista la redacción de nuestra disposición constitu-cional, no hay razón para atribuir a las causas de la Sec. 21 de la Constitución del Estado Libre Asociado, supra, un significado más laxo. Aunque el debate de la Constituyente es parco, al tomar en consideración el conjunto completo del texto constitucional y su propósito, la interpretación más razonable es que “otros delitos graves” se refiere a cierto tipo de delito grave que, al ser cometido por funcio-narios públicos, reflejan tal ausencia de juicio, menosprecio hacia el bienestar común o falta de respeto por la ley, que implican la carencia del nivel mínimo de integridad y juicio para desempeñar las responsabilidades del cargo que se ocupa. Por su naturaleza se trata de conductas que aten-tan contra la función o la confianza pública. Sin pretender ser exhaustivo, claramente cumplirían con estos criterios los delitos que atenten contra la función pública, tales como los delitos contra fondos públicos (Art. 216 del Código Penal, 33 L.P.R.A. sec. 4391), influencia indebida (Art. 213 del Código Penal, 33 L.P.R.A. sec. 4364), y otros que deno-ten una clara y palpable falta de integridad o depravación moral, tales como el asesinato o la violación. La identifica-ción de estos delitos puede variar con el tiempo. Después de todo, no puede pretenderse que los delitos graves exis-tentes en 1952 fueran encapsulados en el tiempo como úni-cas causas de residenciamiento y expulsión.
Sin embargo, por la naturaleza del poder constitucional de expulsión de sus miembros, como norma general cada Cámara es la que puede evaluar si los hechos imputados configuran uno de los delitos graves estatuidos que impi-dan que el legislador pueda continuar ocupando su escaño. Considerando que se trata de un poder para asegurar la integridad de cada Cuerpo y que su ámbito está limitado a sus miembros y reglamentado, en este caso, por el Senado en su Código de Etica, la determinación cameral merece *499especial deferencia por el Poder Judicial. No estamos ante un proceso criminal que expone al imputado a una pena de cárcel y que es revisable judicialmente por vía de apelación. Constitucionalmente nuestra función es distinta en ambos casos y, por consiguiente, los criterios judiciales no son iguales.
Por último, al igual que la federal y la mayoría de las estatales, nuestra Constitución no requiere una convicción previa. Así también se dispone en los casos de residencia-miento, cuyas disposiciones constitucionales, vistas de forma integral, son indicativas de la ausencia de un requi-sito de convicción. En una parte de la Sec. 21 del Art. III de la Constitución del Estado Libre Asociado, supra, pág. 347, se dispone: “La persona residenciada quedará expuesta y sujeta a acusación, juicio, sentencia y castigo conforme a la ley.” Este lenguaje, al contener y autorizar la celebración de un procesamiento criminal posterior al residencia-miento, claramente supone que no es necesaria la convic-ción previa.
Aunque ciertas expresiones realizadas durante el debate de la Constituyente pudieran dar paso a interpretar que se exige una convicción previa antes de activar el pro-ceso de expulsión o residenciamiento, dicha lectura sería contraria a la tendencia predominante en el constituciona-lismo moderno. Un análisis cuidadoso del debate de la se-sión de 15 de enero de 1952 no revela una intención clara y contundente de parte de los Delegados. Ese día, en el cual se discutió la Sec. 16, hoy Sec. 20 del Art. III, se suscitó un intercambio entre los Delegados Gutiérrez Franqui y Ve-ray con motivo de una pregunta del último. Procedemos a transcribir lo pertinente:
Sr. VERAY: Aquí, donde dice, “Serán causas de residencia la traición”, la palabra ... —página 6, línea 12— la palabra “serán” ¿está usada de modo mandatorio?
Sr. GUTIERREZ FRANQUI: Nosotros entendemos que ade-más de ser descriptivo es mandatorio.
Sr. VERAY: Entonces, en donde dice, “serán causas de resi-*500dencia la traición, el soborno, otros delitos graves”; por ejemplo, una infracción al artículo 328 ... que va manejando un legisla-dor, tiene un choque, y como consecuencia de ese choque muere una persona y acusan al legislador del artículo 328, un felony, un delito grave, ¿es mandatorio el acusarlo, residenciarlo?
Sr. GUTIERREZ FRANQUI: Compañero ...
Sr. VERAY: En vez de usar la palabra “podrá” ...
Sr. GUTIERREZ FRANQUI: Compañero, este lenguaje no se refiere a los legisladores. Cuando habla de función de legisla-dores, la palabra que se usa es que “podrá”, podrá, por dos terceras partes decretar la expulsión de un legislador por estas mismas causas. Estas son causas de residencia de funcionarios ejecutivos, e incluyen todo delito grave, pero no la mera acusa-ción, sino la convicción de felony.
Sr. VERAY: Por eso ... pero por el mero hecho de incurrir en un delito de esa naturaleza que es un delito grave, se le puede procesar porque es mandatorio. Porque si dijera, en vez de “se-rán”, “podrán ser causas”, ya entonces es distinto.
Sr. GUTIERREZ FRANQUI: No, compañero, no es mandato-rio en el sentido • — yo no sé si podría explicar esto claramente— no es mandatario en el sentido de quitarle la discreción que tiene la Cámara de Representantes para decidir si formula la acusación o no, pero [en] el carácter que tiene de descriptivo, de que siempre tienen la naturaleza de ser causa de residencia, claro, nadie puede obligar a la Cámara de Representantes a formular la acusación, aunque concurran cualquiera de estas circunstancias. No hay medio en ley para obligarla. 3 Diario de Sesiones de la Convención Constituyente 1953 (1961).
Debemos comenzar señalando que el diálogo descrito no giraba en torno a si el residenciamiento requería o no una convicción previa. El asunto objeto de discusión era qué ocurría en casos en que sí hubiera una acusación o convic-ción previa. ¿Estaba en tal caso la Cámara de Represen-tantes obligada a formular una acusación y comenzar un proceso de residenciamiento? Aun cuando el Delegado Gutiérrez Franqui contesta en la negativa, en el trans-curso de su participación parece decir que el proceso reque-ría una convicción. Tal expresión, sin embargo, no es ma-nifestación de una posición firme sobre el asunto y no puede derrotar el texto claro de la Constitución.
*501Al momento de su redacción, la experiencia dictaba que no existía este tipo de restricción y no hay ninguna expre-sión en el debate ni en los informes de las comisiones que revele una intención de adoptarlo. De haber los Delegados querido exigir una convicción previa lo hubieran dispuesto expresamente.
De hecho, la evidencia histórica demuestra que los cuer-pos parlamentarios pueden ejercer esta facultad sin nece-sidad de que exista una convicción previa. En general, se parte de la premisa de que en este tipo de procedimiento cada Cámara legislativa debe tener facultad para hacer valer los principios de integridad que suponen la ostenta-ción de un cargo de legislador, aun en casos en que haya sido la decisión de las otras ramas de gobierno no encausar o condenar a la persona. Supeditar la acción parlamentaria a una convicción previa por un tribunal puede también re-presentar un problema de separación de poderes. Esta con-clusión conllevaría que el Poder Legislativo, en efecto, ten-dría que siempre esperar por la decisión del Poder Ejecutivo de encausar una persona y por la adjudicación del Poder Judicial, antes de expulsar a uno de sus miem-bros por haber incurrido en una conducta que, a juicio de sus pares, configuraba un delito estatuido de naturaleza grave y que afecta el prestigio, la integridad y el orden de los procedimientos del cuerpo parlamentario corres-pondiente.
Por otro lado, si se le otorgó al Poder Legislativo la fa-cultad de residenciar al Primer Ejecutivo, el Contralor y a los jueces que dirigen el Poder Judicial sin necesidad de una convicción previa, no hay fundamentos para concluir que se pretendió utilizar otros criterios para los legisla-dores. Así claramente lo entendió el Delegado Luis Negrón López, Presidente de la Comisión de la Rama Legislativa:
... Los delitos públicos se castigan poniendo en vigor las san-ciones que contiene el Código Penal. Y Su Señoría le ha dado su *502voto a favor de una disposición de esta misma proposición sus-tituta que establece el procedimiento, las mismas causas del impeachment, del residenciamiento, para separar a los miem-bros de la Asamblea Legislativa que cometan soborno, traición, delitos graves y otros delitos menos graves que impliquen de-pravación moral. Con esa disposición sobre impeachment, adop-tando para los miembros del poder legislativo lo mismo que la constitución hace en cuanto a los demás poderes del estado, confiriéndole a los cuerpos legislativos el poder de acusar y juz-gar los transgresores de la ley que puedan ocupar posiciones de alta jerarquía en la rama legislativa, Su Señoría no debe tener temor alguno .... Diario de Sesiones, supra, Vol. 2, pág. 795.
En conclusión, en virtud de lo dispuesto en la Sec. 21 del Art. Ill de la Constitución del Estado Libre Asociado, supra, para el residenciamiento, además del caso de traición y soborno, las causas de expulsión están limitadas a otros delitos graves y aquellos menos graves que impliquen depravación. En ambos casos se refiere a delitos estatuidos y ninguno requiere una convicción previa. Examinemos ahora los límites al proceso de expulsión que la Constitu-ción garantiza en beneficio de los legisladores.
C. Aun cuando hemos reconocido la amplitud del po-der parlamentario en casos de expulsión, éste no puede ser ejercido de forma contraria a los requerimientos expresos de la Constitución. Tales limitaciones están contenidas tanto en la See. 9 del Art. Ill de la Constitución del Estado Libre Asociado, supra, así como por las garantías mínimas a las que es acreedor un legislador como parte de la pro-tección que le brinda la cláusula del debido proceso de ley. See. 7 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1.
Por la naturaleza esencialmente política del proceso, la limitación principal establecida es el requisito del número de votos que se necesitan para la expulsión. Al requerir tres cuartas partes (3/4) del número total de miembros, se garantiza que suficientes legisladores de los partidos de *503mayoría y de minoría concurran con la expulsión y se evita que una mayoría abuse de su poder de expulsión.
En cuanto al procedimiento que ha de seguirse, no se trata de un encausamiento criminal, y por su naturaleza, cada Cámara se constituye en acusador, fiscal, juez y Ju-rado del legislador. Véase United States v. Brewster, 408 U.S. 501, 519 (1972) {dictum). Sin embargo, aunque el pro-ceso no es judicial, su naturaleza adjudicativa requiere que se provean los elementos esenciales de un debido proceso de ley. Por esta razón, en la mayoría de los estados los procedimientos utilizados al disciplinar o expulsar a un le-gislador han reconocido las garantías siguientes: notifica-ción de los cargos, oportunidad de ser escuchado y presen-tar prueba, oportunidad de estar representado por abogado y oportunidad de contrainterrogar a los testigos de cargo. McLaughlin, supra, págs. 46-47; Memorando de 14 de febrero de 1986, Research Department, Minnesota House of Representatives.
Además de estas garantías de naturaleza constitucio-nal, los propios cuerpos legislativos pueden reglamentar sus procesos disciplinarios y de expulsión con el objetivo de salvaguardar la objetividad y pureza del procedimiento. En el caso del Senado de Puerto Rico, la conducta de los Senadores y los procesos disciplinarios están regulados por un código de ética creado mediante la Resolución Núm. 130 de 18 de marzo de 1993. Además de establecer las normas y los criterios rectores de conducta, el Código dispone los procedimientos que han de seguirse en la investigación de querellas y la presentación de recomendaciones para la im-posición de sanciones disciplinarias. A estos fines se delega el manejo de los procedimientos investigativos a una Comi-sión de Etica, la cual está facultada tanto para recibir que-rellas, como para iniciar procedimientos motu proprio.
En cuanto a la naturaleza de los procesos disciplinarios, el inciso (c) del Art. 9 del Código de Ética, supra, enumera *504unos derechos que amparan al Senador bajo investigación. El listado incluye: la notificación oportuna de los cargos, conocer toda la prueba que se utilice en su contra, oportu-nidad de presentar prueba, estar representado por abo-gado, contrainterrogar testigos en su contra, una adjudica-ción imparcial, levantar un récord de los procedimientos y que la decisión final se emita con base en los hechos corro-borados durante la investigación y esté sustentada en la totalidad del récord.
La Comisión de Ética debe tramitar el proceso de acuerdo con lo pautado por el Art. 14 del Código de Ética, supra, y su propio reglamento. En particular, el inciso (c) del Art. 14, supra, establece los términos dentro de los cua-les la Comisión debe atender las querellas, conceder vistas y resolver finalmente el asunto ante su consideración. En los casos en que la recomendación sea una expulsión, la Sec. (6) dispone:
(6) Si la violación por parte de un Senador es de tal natura-leza que existe base sustancial para instar un proceso de expul-sión, la Comisión radicará en la Secretaría del Senado, para la consideración por este Cuerpo, los cargos correspondientes. El Cuerpo actuará de conformidad con lo dispuesto en las Seccio-nes 9 y 21, respectivamente, del Artículo III de la Constitución del Estado Libre Asociado de Puerto Rico, en lo concerniente al proceso para decretar la expulsión de los miembros del Senado, así como de cualquier otra disposición de ley o reglamento aplicable. Art. 14(c)(6) del Código de Ética, supra, págs. 164-165.
Por último, el Art. 17 del Código de Ética, supra, reco-noce claramente la necesidad de salvaguardar las garan-tías constitucionales:
En la interpretación y aplicación de las normas contenidas en este Código de Etica se garantizan los derechos enumerados en la Carta de Derechos de la Constitución del Estado Libre Aso-ciado de Puerto Rico y la Constitución de los Estados Unidos de América. Art. 17 del Código de Ética, supra, pág. 168.
*505Todo Senador objeto de una investigación está protegido por los límites procesales indicados. Se ha recalcado la im-portancia de que estos derechos se reconozcan durante el proceso de investigación que realice la comisión cameral correspondiente, momento en que su efectividad puede ser mayor. Esto es así, debido a que podría resultar impráctico, por ejemplo, conceder el derecho a-contrainterrogar testi-gos durante la propia sesión cameral en que se discuta la expulsión. McLaughlin, supra.
Una vez delimitada la normativa aplicable en términos de las causas de expulsión y las garantías que debe prote-ger el cuerpo legislativo, veamos si la expulsión del Sena-dor Nogueras Cartagena cumplió con las exigencias de nuestro ordenamiento constitucional.

>

La validez de la expulsión de Nogueras Cartagena de-pende de que la acción parlamentaria se haya fundamen-tado en las causas de residenciamiento dispuestas en la Sec. 21 del Art. Ill de la Constitución del Estado Libre Asociado, supra, y que durante el proceso haya gozado de las garantías del debido proceso de ley.
A. Nogueras Cartagena sostiene que la Constitución requiere una convicción previa por un delito grave antes de que una cámara legislativa pueda expulsar a uno de sus miembros. Los demandados, por su parte, alegan que tal requisito no existe y que el Senador fue expulsado de acuerdo con las causas contenidas en la Constitución.
En su Informe Final, la Comisión de Ética del Senado presentó cuatro (4) cargos por violaciones: a la Ley de Ética Gubernamental, a la Ley Habilitadora de la Reforma Con-tributiva de 1994, a la Ley Núm. 13, supra, y al Código de Ética del Senado. De inicio, declinamos considerar los últimos dos (2) cargos como causas de la expulsión. Esto es debido a que ni la infracción al Código de Ética del Senado *506ni la violación a la ley de salarios de legisladores (Ley Núm. 13, supra) son constitutivas de delito, sea grave o menos grave. No pueden ser causa, por lo tanto, a la luz de la Sec. 21 del Art. III de la Constitución del Estado Libre Asociado, supra.
En el caso de los restantes dos (2) cargos, ambos sí cons-tituían delitos estatuidos. Sin embargo, de acuerdo con las recomendaciones del Informe de la Comisión de Etica, las violaciones a la Ley de Ética Gubernamental constituían “razones suficientes en derecho para recomendar la expul-sión del Senador”. (Informe Final de la Comisión de Ética, pág. 22) Exhibit, pág. 26. Este es, pues, el delito al que limitaremos nuestro análisis.
La naturaleza de las imputaciones iban dirigidas hacia el incumplimiento del Senador con la obligación de entre-gar anualmente sus informes financieros a la Oficina de Ética Gubernamental. Los Arts. 4.1 y 4.2 de la Ley de Ética Gubernamental, 3 L.P.R.A. secs. 1831-1832, imponen a de-terminados funcionarios y empleados públicos la obliga-ción de rendir informes financieros en la Oficina de Ética Gubernamental. Mientras el funcionario permanezca en el cargo, deberá someter estos informes todos los años no más tarde de 1ro de mayo.
Entre los funcionarios compelidos a cumplir con la en-trega de informes, la ley incluye de forma expresa a los legisladores, sujeto el caso de éstos a lo dispuesto en el Art. 4.10(d), 3 L.P.R.A. sec. 1840(d). Art. 4.1(a)(6), 3 L.P.R.A. sec. 1831(a)(6). Según dispone el Art. 4.10(d), supra, en caso de que el Director de la Oficina de Ética Gubernamen-tal identifique la posible violación de las disposiciones de la ley por parte de un legislador, está en la obligación de re-mitir el informe financiero a la Cámara correspondiente para que se tomen las acciones que correspondan.
Esta regla debe verse en conjunción con los Arts. 2.4(j) y 3.5 (3 L.P.R.A. secs. 1814(j) y 1825). El Art. 2.4(j), supra, dispone que las cámaras legislativas aprueben reglamen-*507tos para atender lo relacionado a la obligación de rendir los informes financieros. Mientras, el Art. 3.5, supra, en lo que concierne a los legisladores, dispone que la conducta de éstos se rige por las disposiciones de ley aplicables y la reglamentación que adopten. Igualmente, se instruye a la Rama Legislativa a adoptar Códigos de Ética o enmiendas a la reglamentación en vigor, que incorporen los principios enunciados en el Código de Ética que la ley adopta para los funcionarios del Ejecutivo. Véanse los Arts. 3.1-3.8 (3 L.P.R.A. secs. 1821-1828). En virtud de estas disposicio-nes, el Senado de Puerto Rico adoptó su Código de Ética y el Reglamento sobre Radicación de Informes Financieros para los Senadores, Funcionarios y Empleados del Senado de Puerto Rico. Resoluciones del Senado Núms. 130 y 131 aprobadas el 18 de marzo de 1993.
Por último, la Ley de Ética Gubernamental es clara en establecer un deber ministerial de presentar los informes. Su Art. 4.11(a)(1), 3 L.P.R.A. sec. 1841(a)(1), dispone que el incumplimiento con este deber es constitutivo de delito grave, con lo cual se sientan las bases para utilizar la co-misión de dicho delito como causa de expulsión.
El Senado de Puerto Rico concluyó que Nogueras Carta-gena incurrió en el tipo de conducta delictiva grave que ofende la función pública e implica la carencia del mínimo de integridad y juicio para desempeñar sus funciones como legislador. Cuando la Asamblea Legislativa creó la obliga-ción de presentar los informes financieros y sancionó pe-nalmente su incumplimiento, dejó claro su sentir respecto a las exigencias que imponen las responsabilidades éticas y morales sobre los servidores públicos. Según se expuso en la Exposición de Motivos de la Ley Núm. 12, supra, 1985 Leyes de Puerto Rico 709:
En todo momento, tiene el Estado que garantizar el respeto al derecho y la obediencia a la ley. Esta misión le es fundamental especialmente cuando se trata de la conducta de aquellos funcionarios públicos que lo representan como servidores.
*508Para restaurar la confianza del pueblo en su Gobierno y en sus funcionarios públicos, cuando muchos de ellos han rebasado el nivel de lo tolerable, es preciso adoptar nuevas medidas le-gislativas que sean eficaces para prevenir y para penalizar el comportamiento delictivo de aquellos funcionarios que, en el desempeño de sus labores gubernamentales, vulneren los prin-cipios básicos de una ética de excelencia.
Por otro lado, tomamos conocimiento judicial de las con-troversias suscitadas en los pasados años en relación con el alegado incumplimiento de los legisladores con las exigen-cias de la Ley de Etica Gubernamental, en particular, la surgida con los informes del Senador Nogueras Cartagena. El Vocero de P.R. v. Hernández Agosto, 133 D.P.R. 413 (1993); El Vocero de P.R. v. Nogueras I, 138 D.P.R. 103 (1995); El Vocero de P.R. v. Nogueras II, 138 D.P.R. 642 (1995). En nuestra opinión Per Curiam de 14 de junio de 1995 dimos vigencia al mandato legislativo y expresamos que: “Rendir los informes financieros requeridos por este ordenamiento constituye claramente una obligación legal que surge del cargo público y no admite discreción en su ejecución. Su incumplimiento constituye un delito grave que, de probarse, impide que un miembro de la Asamblea Legislativa pueda postularse nuevamente.” El Vocero de P.R. v. Nogueras II, supra, pág. 647. Valga señalar que en esa opinión, si bien expresamos que en aquel momento ya Nogueras Cartagena había cumplido con su deber ministerial, no fue nuestra intención pasar juicio respecto a si su conducta era o no castigable. Es de suponer que la necesi-dad de utilizar el mecanismo del mandamus fue resultado del incumplimiento del Senador con un deber impuesto por ley. En ese sentido, la controversia judicial que debíamos resolver terminaba con la presentación por parte de No-gueras Cartagena de sus informes financieros, ya fuera esto realizado tardíamente y pasando por alto de forma abusiva todas la prórrogas concedidas por la Oficina de Ética Gubernamental. Juzgar si esta conducta podía origi-nar un proceso disciplinario o de expulsión, era una deter-*509minación del Senado. De otro lado, la decisión de encausar criminalmente al Senador Nogueras Cartagena correspon-día al Poder Ejecutivo.
En su análisis sobre el alegado incumplimiento del Se-nador Nogueras Cartagena con la Ley Núm. 13, supra, la Comisión de Etica examinó otros documentos relacionados a los informes financieros del Senador. En particular, la Comisión señaló que al evaluar el informe financiero y la declaración jurada que debe presentarse en la Oficina de Etica Gubernamental, se encontraron unas contradic-ciones. A base del examen de los informes financieros pre-sentados en dicha Oficina, la Comisión concluyó lo si-guiente:
1) El Senador Nogueras radicó sus informes financieros en la Oficina de Etica Gubernamental tardíamente. El informe co-rrespondiente al 1992 lo radicó el 15 de septiembre de 1993. El informe de 1993 lo presentó el 27 de febrero de 1995 y el de 1994, el 21 de junio de 1995.
2) El Senador se excedió sin justa causa de las prórrogas con-cedidas por el Director de la Oficina de Etica Gubernamental. Exhibit, pág. 15.
En este caso no se trata, sin embargo, de la comisión de un delito grave de mera negligencia. Cuando el Senado de-terminó que el incumplimiento con la obligación de rendir los informes a la Oficina de Ética Gubernamental consti-tuyó el tipo de delito grave que justificaba una expulsión, descansó en que la conducta de Nogueras Cartagena era indicativa de intención y voluntariedad. La Comisión de Ética determinó que el Senador incurrió en el delito de forma intencional y mostrando un menosprecio hacia la función pública. En su informe, después de hacer un re-cuento del incumplimiento del Senador con la Ley de Ética Gubernamental, se expresó lo siguiente:
De lo anterior se desprende un claro patrón de conducta que prueba la intención del Senador de incumplir con su obligación.
Finalmente podemos determinar por todo lo anterior que el Senador conocía de su deber, y voluntariamente y a sabiendas *510incumplió con éste. Como el Tribunal ha expresado la volunta-riedad, sólo requiere prueba de que se dejó de radicar intencio-nalmente y no debido a un accidente, error o causa inocente. Pueblo v. Adorno 99 DPR 555 81971. [sic] (énfasis suplido)
El Senador violó la Ley Núm. 12 de junio de 1985 al no radi-car sus informes financieros conforme a la ley, actuando a sa-biendas y voluntariamente y debe estar sujeto a las medidas que la Comisión estime pertinente. Apéndice, pág. 291.
Una vez se llegó a dicha determinación, existía una causa de expulsión, y era potestad del Senado en pleno ejercer o no la prerrogativa contenida en la See. 9 de la Constitución del Estado Libre Asociado, supra. En conclu-sión, la actuación parlamentaria de amparar su decisión de expulsión en la comisión del delito grave dispuesto en la Ley de Etica Gubernamental, se ajustó a los preceptos con-tenidos en las Sees. 9 y 21 del Art. III de la Constitución del Estado Libre Asociado, supra. Esto, a su vez, sirve de base para la investigación emprendida por la Comisión de Ética del Senado.
En cuanto a la alegación de Nogueras Cartagena de que su expulsión no fue válida porque la Constitución requiere la existencia de una convicción previa, como ya señalára-mos en la Parte III, tal argumento no haya resguardo en el texto constitucional. El alegado impedimento era inexis-tente, por lo que el planteamiento resulta inmeritorio.
B. El ejercicio del poder de expulsión se encontraba, además, limitado por otras garantías dispuestas en la Constitución. Nogueras Cartagena alega que su derecho a un debido proceso de ley no fue respetado, por lo que pro-cede pasar juicio sobre tal planteamiento.
Hemos examinado con cuidado todo el proceso que cul-minó en la expulsión de Nogueras Cartagena. De la rela-ción de hechos expuesta se desprende que el Senador fue notificado del cargo en su contra por violaciones a la Ley de Ética Gubernamental. Durante el proceso, la Comisión de Ética le brindó una amplia oportunidad de defenderse y de presentar prueba a su favor. La Comisión celebró unas vis*511tas en las que Nogueras Cartagena fue escuchado. Ade-más, siempre se le garantizó el dérecho a la asistencia de abogado. Los hechos, según surgen de la totalidad del ex-pediente, son indicativos de que Nogueras Cartagena gozó de las garantías procesales mínimas que ofrece nuestro or-denamiento constitucional. Además, la Comisión de Ética le advirtió respecto a los derechos que le cobijaban de acuerdo con el Código de Ética.
El día en que fue considerada su expulsión por el Pleno del Senado, los procedimientos se condujeron en orden. La Comisión, a través de su Presidente, pudo presentar y ex-plicar su Informe, al mismo tiempo que Nogueras Carta-gena tuvo la oportunidad de defenderse. Al 25 de abril de 1996, Nogueras Cartagena había tenido la oportunidad previa de prepararse para los procesos. La denegación a la posposición de la sesión, solicitada por la representación legal del Senador y avalada por éste, estaba dentro de la sana discreción del cuerpo legislativo.
Por último, en cuanto al mínimo de votos requeridos, el Senado de Puerto Rico estaba compuesto en ese entonces de veintinueve (29) miembros. La See. 9 de la Constitución del Estado Libre Asociado, supra, requiere el voto afirma-tivo de al menos tres cuartas partes (3/4) para decretar la expulsión. El resultado de la votación para la expulsión del Senador Nogueras Cartagena fue veintitrés (23) votos a favor y seis (6) en contra, por lo que se cumplió con el mínimo requerido por la Constitución. Debemos concluir que Nogueras Cartagena disfrutó de todas las garantías que legítimamente le cobijaban como miembro del Senado y representante ante la Asamblea Legislativa, electo por el Pueblo de Puerto Rico.
En conclusión, el Senado de Puerto Rico actuó dentro de los límites legales y constitucionales al investigar la con-ducta del Senador Nogueras Cartagena con relación a la presentación de los informes financieros requeridos por la Ley de Ética Gubernamental, determinar la comisión de *512un delito grave constitutivo de causa de expulsión y expul-sarlo del Senado por una mayoría de tres cuartas partes (3/4) del cuerpo legislativo.
Por las razones expuestas anteriormente, estamos con-formes con la sentencia emitida por este Tribunal que de-niega el auto de mandamus presentado por el ex Senador Nicolás Nogueras Cartagena que impugnaba su expulsión.